Citation Nr: 1639372	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  00-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an effective date earlier than September 19, 1996 for the award of service connection for DDD of the cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity radiculopathy (dominant) associated with DDD of the cervical spine.

4.  Entitlement to an effective date earlier than March 5, 2012 for the award of service connection for right upper extremity radiculopathy.

5.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy (non-dominant) associated with DDD of the cervical spine.

6.  Entitlement to an effective date earlier than March 5, 2012 for the award of service connection for left upper extremity radiculopathy.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1981 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was originally before the Board on appeal from a May 1997 rating decision.  The procedural history was set forth in full in a June 2013 Board decision.  In sum, the case was previously before the Board in March 2001, February 2009, February 2010, December 2010, and June 2013.  This case was also before the United States Court of Appeals for Veterans Claims three times, as well as before the United States Court of Appeals for the Federal Circuit twice.  

Most recently, in the June 2013 decision, the Board granted service connection for a neck disability, currently diagnosed as DDD of the cervical spine.  In a July 2013 rating decision, the RO effectuated the Board's grant and assigned a 10 percent disability rating effective September 19, 1996, the date of the Veteran's original claim.  In December 2013, the Veteran filed a notice of disagreement (NOD) with respect to the rating assigned and the effective date.  He also contended that VA failed to take into consideration neurological impairment relating to his now service-connected cervical spine disability.  
Subsequently, in a February 2015 rating decision, the RO granted service connection for right and left upper extremity radiculopathy, each with a separate evaluation of 10 percent effective March 5, 2012.  By a March 2015 correspondence, the Veteran perfected his substantive appeal relating to the December 2013 NOD, and submitted a new NOD with respect to the radiculopathy ratings and effective dates set forth in the February 2015 rating decision.  He perfected his substantive appeal of that NOD in an August 2015 correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In connection with a June 2012 medical opinion from D.B.M., Jr., M.D., the Veteran reported that he had had a constant pain in his right shoulder over the past six months, and had seen Dr. G. at the U.R.M.C. several times over the past months.  He had received a cortisone shot in the right shoulder area, which did not help the pain.  The Veteran was going to be referred to a spine specialist.  See June 2012 Independent Medical Review, received July 11, 2012, p. 9.  Records from Dr. G., U.R.M.C., and the spine specialist are not associated with the Veteran's claims file.  The Board has a duty to seek these records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1)(2015).

Because the records may contain information that is pertinent to all of the Veteran's claims and the claims are intertwined to a significant degree, all of his claims must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all non-VA medical care providers who have rendered any treatment to him for his cervical spine disability and/or radiculopathy of the right and left upper extremities, particularly to including Dr. G, the U.R.M.C., and a spine specialist that he reported seeing in 2012.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran and his representative must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




